Citation Nr: 1722290	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right ankle.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from December 1972 to July 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for DJD of the right ankle, and assigned a 
10 percent initial rating effective February 15, 2011 (the date of claim).

This case was previously before the Board in August 2015, where the Board remanded the issue on appeal for additional development, including providing the Veteran with a VA examination to assist in determining the severity of the ankle disability.  The Board finds that there has been substantial compliance with the directives of the August 2015 remand.  The record reflects that outstanding treatment records were obtained or attempted to be obtained, the outstanding Social Security Administration records were attempted to be obtained, and the Veteran received a new VA examination in February 2017.  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the August 2015 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

For the entire initial rating period from February 15, 2011, the DJD of the right ankle has been manifested by symptoms of painful motion, intermittent swelling, dorsiflexion to 15 degrees, and plantar flexion to 30 degrees.

CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for DJD of the right ankle have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to assist in claims development by obtaining all relevant records to the issues on appeal.  The Board notes that the Veteran's Social Security Administration records are unavailable in this case.  When SSA records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The record reflects that the RO attempted to obtain the missing SSA records on multiple occasions.  The Veteran was informed of the missing records and was offered an opportunity to submit any such records in his possession.  In October 2016, formal findings on the unavailability of SSA records were made and the Veteran was informed of such.  38 C.F.R.§ 3.159(e).  Further attempts to obtain the records would be futile. 

Pursuant to the Board's Remand, the RO also asked the Veteran to complete and return VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, so that VA could request any relevant treatment records, including from Wesley Long Community Hospital. He did not respond with a release, so there is nothing further that can be done.

Regarding the duty to assist, the Veteran received VA examinations in April 2011, August 2015, February 2017.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.

During the course of the appeal, the Court held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The April 2011, August 2015, and February 2017 VA examination reports reflect testing for pain with motion, in weight-bearing and nonweight-bearing situations, and range of motion was tested on the opposite left ankle.  For these reasons, the Board finds that Correia is inapplicable as to this appeal and no further development is required with respect to the examination reports of record. 

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Finally, from a due process standpoint, no relevant evidence has been received since the last supplemental statement of the case in February 2017.  The only new evidence is a March 2017 mental health note, which contained no findings concerning the ankle.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  The Veteran is already receiving a compensable rating.

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003. 

Notes (1) and (2) under Diagnostic Code 5003 provide the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Throughout the course of the appeal, the Veteran generally contends that the right ankle disability is more severe that the assigned 10 percent rating contemplates.  In the February 2011 claim for service connection, the Veteran reported falling off a truck and twisting his ankle in 1973, and presently having constant pain and intermittent swelling of the right ankle, including pain during walking or any physical activity.  

Initial Rating for Right Ankle Disability

The Veteran is in receipt of a 10 percent initial disability rating for the right ankle disability under 38 C.F.R. § 4.71a , Diagnostic Code 5271 from February 15, 2011 (the date of claim).  Diagnostic Code 5271, the diagnostic code for limitation of motion of the ankle, provides a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion. 38 C.F.R. § 4.71a. 

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to
45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2016).  

Throughout the course of the appeal, the Veteran has contended generally that the DJD of the right ankle has been manifested by more severe symptoms and impairment than those contemplated by the 10 percent initial disability rating assigned.  Specifically, in a May 2011 notice of disagreement (NOD), the Veteran asserted that the RO did not consider 'functional loss' due to pain on movement and did not consider the effects of the treating medication (methocarbamol, Oxycodone, and Sulindac).


As discussed in detail below, for the entire initial rating period, the Board finds that the criteria for an initial rating in excess of 10 percent for DJD of the right ankle have not been met or more nearly approximated.  For the entire initial rating period from February 15, 2011, the DJD of the right ankle has been manifested by symptoms of painful motion, intermittent swelling, dorsiflexion to 15 degrees, and plantar flexion to 30 degrees.

VA treatment records reflect reports of chronic right ankle pain and intermittent swelling.  June 2015 VA treatment records reflect the Veteran reported chronic pain in the right ankle, back pain from a work-related fall that caused disability in the mid 90s, left knee pain after a fall in 2014, hip and neck pain, and carpal tunnel causing pain in both hands and both wrists.  VA treatment records reflect the Veteran complained of pain and intermittent swelling of the right ankle, among his other conditions, and was treated in a pain clinic for chronic pain from December 2013.   In September 2011 the Veteran was treated for chronic right ankle pain and the VA treatment records reflect a normal range of motion and right ankle stability.  

September 2015 private medical treatment records reflect an emergency room visit for right ankle pain and swelling.

At the April 2011 VA examination, the Veteran reported right ankle pain, occasional swelling, being able to walk one to two blocks, and only being able to stand for a few minutes.  The Veteran conveyed using of pain medication and/or a brace or cane during flare ups about three to four times a month, which resulted in mild to moderate loss of motion or decrease in function.

Upon physical examination at the April 2011 VA examination, range of motion testing reflected right ankle dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 30 degrees.  The VA examiner noted right ankle stability and pain, but no limitation of the range of motion after repetitive motion testing.

The Veteran underwent a second VA examination in August 2015.  At the August 2015 VA examination, the Veteran reported daily right ankle pain.  Veteran also reported chronic pain in the back, hands, knees, hips, and right ankle.  The Veteran conveyed that the ankle pain contributed to limiting running, playing sports, standing, and that walking was limited to up to 10 minutes.  The Veteran advanced being mostly limited by radiating back pain, but also reported bilateral hip and bilateral knee pain and could not differentiate limitations just due to right ankle pain.  The Veteran reported no flare ups because the pain was constant and daily.  

Upon physical examination at the August 2015 VA examination, range of motion testing reflected right ankle dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 40 degrees.  The August 2015 VA examiner noted painful motion on examination that caused functional loss, pain with weight bearing, normal muscle strength, and evidence of crepitus, as well as no instability and/or ankylosis.  Specifically regarding the painful motion the VA examiner noted functional ability was significantly limited due to pain, but was not able to describe it in terms of range of motion.  The VA examiner remarked that "the Veteran does not have limitations on range of motion" when considering whether the Veteran had marked or moderate limited motion.  The VA examiner opined that the Veteran's morbid obesity was a contributing factor to the current joint pain.  

The Veteran underwent another VA examination for the right ankle disability in February 2017.  At the February 2017 VA examination, the Veteran reported the chronic ankle pain had recently worsened.  The Veteran also reported flare-ups that caused increased ankle pain.  The Veteran also reported pain in multiple body areas: the back, left knee, right ankle, bilateral shoulders and bilateral hands.  The Veteran conveyed that the right ankle pain was aggravated by activities, and that the ankle swelled intermittently with no regular pattern.

Upon physical examination at the February 2017 VA examination, range of motion testing reflected right ankle dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 40 degrees.  No additional limitation of motion was noted upon repetition. The February 2017 VA examiner noted weakened movement, pain on movement, and pain with weight bearing, as well as no instability or ankylosis.  The February 2017 VA examiner noted that the serial x-rays over the last 13 years showed no progression of any DJD of the right ankle.  The 2017 VA examiner opined that the inflammation, based on the Veteran's history of gout affecting the feet and ankles, was consistent with inflammatory disease and not with DJD of the right ankle.

After a review of all the evidence, both lay and medical, for the entire initial rating period from February 15, 2011, the Board finds that the criteria for initial disability rating in excess of 10 percent for right ankle disability has not been met or more nearly approximated.  38 C.F.R. §§ 4.3 , 4.7, 4.71a.  A rating of 20 percent under Diagnostic Code 5271 for limitation of motion requires marked limitation of motion of the ankle or comparable symptoms.  

The Board finds that, for the entire initial rating period, the limitation of motion of the right ankle did not more nearly approximate marked limitation of motion of the ankle.  The April 2011, August 2015, and February 2017 VA examination reports note range of motion, at worst, of plantar flexion to 30 degrees and dorsiflexion to 15 degrees.  Considering normal dorsiflexion is to 20 degrees, the Veteran has very mild limitations (5 degrees lost).  The loss of plantar flexion can be classified as moderate, considering he has lost 15 degrees of motion from the normal of 45 degrees.  Such limitations cannot, however, reasonably be classified as "marked," considering he retains 75 percent of normal range of motion with dorsiflexion (15/20) and 66 percent of normal range of motion with plantar flexion (30/45).  Although "marked" is not defined, it is reasonable that such a classification would contemplate far more limitations than the Veteran has shown. 

Even with consideration of functional loss due to pain and flare-ups, the right ankle disability does not more nearly approximate marked limited motion of the ankle.    Upon examination, the August 2015 VA examiner indicated no additional limitation in range of motion after repetitive use testing while considering pain on movement.  The VA examiner also associated no specific limitation of range of motion with the right ankle.  It must also be noted that the 2015 and 2017 VA examiners identified morbid obesity as an additional factor contributing to the level of the Veteran's disability.  The Veteran has complained recently of increased ankle pain and swelling after his medication was changed.  This is not, however, because of the DJD.  The 2017 VA examiner found the effusion (swelling) the Veteran was experiencing was likely inflammatory in nature and was more consistent with the Veteran's known history of gout (which the examiner noted was "NSC" [not service-connected]).  The recent increased swelling, then, is not a symptom of his service-connected DJD, although it appears he has had intermittent ankle swelling in the past.  

As for functional loss, the Veteran does use assistive devices, but this is not strictly because of his right ankle condition, so cannot be factored into determining the appropriate disability rating.  First, in looking at the medical records, there is no indication from medical professionals that a cane is needed because of any right ankle symptoms.  In February 2014, he was referred for a cane replacement, and that visit focused on the pain he had radiating from his back into both lower extremities.  The records noted increasing bilateral leg weakness due to radiculopathy.  There is no suggestion in the historical VA records that he was ever advised to begin using a cane because of right ankle symptoms.  Second, there is no instability in the service-connected ankle, as shown by the negative testing on VA examinations, and both the 2015 and 2017 VA examiners noted the cane was used because of multiple medical conditions.  

The 2017 examiner further commented that although the Veteran had difficulty walking, the precise cause of his gait disturbance was not clear during the exam.  Although the Veteran walked with a rolling walker, he was leaning forward displacing his weight, and had difficulty walking on his heels and toes.   The examiner noted the Veteran has bilateral mid foot DJD and bilateral calcaneal spurs,  consistent with plantar fasciitis.  Other diagnoses included atherosclerotic changes in the soft tissues--consistent with vascular disease that may cause pain with walking.  When the Veteran was examined in a non-weight bearing status, leaning over the exam table, the bilateral ankle exam was near normal.  The examiner concluded the Veteran has "multiple other reasons to have lower extremity pain," including morbid obesity, gout, vascular disease, foot DJD, bilateral moderately severe bunions and plantar fasciitis.  His right ankle is "least problematic" of these medical conditions.  Therefore, from this detailed explanation, the majority of the Veteran's pain and his functional impairment (to include use of assistive devices) are NOT because of the service-connected right ankle condition, but due to a variety of nonservice-connected and more medically serious disorders, according to the VA examiner.  Even the Veteran himself at the 2015 VA examination stated he could not differentiate limitations he had due to the right ankle alone, that he was mostly limited by his radiating back pain, and that he used a cane because of pain in his back, knees, hips, and ankle.

The Board has considered whether any other diagnostic code would allow for a higher or separate rating for pertaining to the ankle.  As the lay and medical evidence shows no ankylosis, the Board finds that Diagnostic Codes 5270 and 
 5272 do not apply.  As lay and medical evidence shows no malunion of the calcaneus (os calcis) or talus (astragalus) and/or an astragalectomy, Diagnostic Codes 5273 and 5274 are also inapplicable.  The Veteran has not undergone a total ankle replacement of the right ankle; therefore, Diagnostic Code 5056 does not apply.  38 C.F.R. § 4.71a.

An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, the CAVC noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the CAVC stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495.  Here, there is neither an allegation from the Veteran or his representative that the rating criteria are somehow inadequate, nor is the issue reasonably raised by the record.  See also Doucette v. Shulkin, No. 15-2818 (U.S. Vet. App., March 6, 2017). 

Finally, in adjudicating the current appeal for an initial higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, there is no evidence of record that indicates that the Veteran is currently unemployed or unemployable because of the service-connected disabilities of DJD of the right ankle and pseudofolliculitis barbae.  In fact, it is noted that he stopped working due to multiple medical conditions, and has received disability benefits since the mid-1990's because of an on-the-job back injury.  Therefore, a TDIU issue has not been raised


ORDER

An initial disability rating in excess of 10 percent for DJD of the right ankle is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


